IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1590
                               Filed March 4, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DAVID M. PUTZ,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Jasper County, Terry Rickers, Judge.



       A defendant appeals his convictions for sponsoring a gathering where

controlled substances were used and possession with intent to deliver marijuana.

REVERSED AND REMANDED.



       Martha J. Lucey, State Appellate Defender, and Kerrigan Owens (until

withdrawal), law student, for appellant.

       Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant Attorney

General, for appellee.



       Heard by Bower, C.J., and Tabor, Mullins, May, and Greer, JJ.
                                            2


TABOR, Judge.

       Today we must decide if a police officer may enter a third party’s residence

without a search warrant based on a verbal request from the Iowa Department of

Human Services (DHS) to take custody of a juvenile. The officer’s warrantless

entry into the residence of David Putz and Carrie Carre to locate fourteen-year-old

D.B. led to a search for drugs and charges against the couple. The district court

denied Putz’s motion to suppress and convicted him on a stipulated record. In this

appeal, Putz contests his drug convictions by arguing the officer’s entry violated

his constitutional rights. Because the State failed to show a recognized exception

to the warrant requirement justified that entry, we reverse the suppression ruling

and remand for further proceedings consistent with this opinion.1 We reach the

same conclusion in State v. Carre, No. 18-1584, 2020 WL ______, at *___ (Iowa

Ct. App. Mar. 4, 2020), also filed today.

    I. Facts and Prior Proceedings

       We glean the following facts from the suppression hearing and the minutes

of testimony. After Putz waived his right to a jury trial, the district court relied on

those stipulated minutes to find him guilty of possession of marijuana with intent to

deliver and sponsoring a gathering where controlled substances were used.

       This case did not start as a drug investigation. It started over concerns for

the welfare of a juvenile. Those concerns reached Newton Police Officer Andrew

Hansen on December 12, 2016, when he fielded a call from D.B.’s sister.2


1Because we reverse on this ground, we need not address Putz’s other issues.
2Our record does not contain any information about the sister’s age, her location,
or any context for her concerns. Nor does it contain any information about D.B.’s
mother other than she was located in Davenport.
                                         3


According to Officer Hansen’s testimony at the suppression hearing, the sister said

D.B.’s mom “was not around. She was in Davenport. [D.B.] was on his own. He

was drinking alcohol and going with older males to Sioux City.” Rather than

starting an investigation, Officer Hansen advised D.B.’s sister to call the DHS.

      Two days later, the officer received a call from Jared Lawrence, a DHS child

protection worker based in Mahaska County. Lawrence said “he wanted a law

enforcement emergency removal done on [D.B.].” Lawrence believed the officer

could find D.B. at a Newton residence. Lawrence’s information came from Carre,

who notified the DHS that D.B. was at her home. She reportedly told Lawrence

D.B. was “skittish” and “she was doing the best she could to keep him at the

residence.” Lawrence was prepared to testify that on December 12 he spoke with

D.B.’s sister; from that conversation Lawrence understood “[D.B.]’s whereabouts

were unknown” and he “had been transient for the past several months.” The next

day, Lawrence called the Newton School District to see if D.B. was enrolled (he

was not). And after receiving Carre’s call on December 14, Lawrence contacted

Newton police to request a “law enforcement removal” of D.B.

      When asked what a “law enforcement removal” entailed, Officer Hansen

said: “There’s a situation where a child is in danger.       DHS would like [law

enforcement] to pick them up right away, and then DHS will find placement for

them in a safe environment.” The officer did not believe he needed a court order

for the “emergency law enforcement removal” sought by the DHS. Officer Hansen

said Lawrence had spoken with the county attorney’s office and “they would fill out

the paperwork the next day.”
                                          4


       On the same evening he spoke with Lawrence, Officer Hansen went to find

D.B. at the house where Carre and Putz lived. The officer knocked at the front

door. He testified “a male between fifteen and eighteen years of age” answered

the door.3 The officer testified he did not know it then, but later learned the person

who answered the door was D.B.’s eighteen-year-old brother. Officer Hansen

recalled asking if D.B. was there.       But the occupant walked away without

answering. The officer testified: “I advised him I would need to follow him in.” The

officer acknowledged he did not have consent to enter the house. Rather, the

officer reasoned: “I read the body language of the individual I was speaking with,

and I knew something was not right. And he just walked away from me so I went

to investigate what was going on.” When asked to elaborate, the Officer Hansen

explained, “I was not—I did not feel I needed to run after him. But the situation

was odd, and his lack of emotion and lack of acknowledgement was concerning to

me so I followed him in.”

       The officer followed the teenager to the back of the home where a younger

male emerged from a bedroom. That younger teenager identified himself as D.B.

Officer Hansen told D.B. that he “would need to come with me.”

       But taking D.B. into custody did not end the officer’s involvement. When

the bedroom door opened, the officer smelled “the burnt odor of marijuana.” Then

Carre walked out of that bedroom. When the officer asked about the smell, Carre

said D.B. “smoked a bowl to calm down.” Based on that admission, Officer Hansen



3 A witness for the defense contradicted the officer’s version of events. A.C.,
Carre’s daughter, testified she answered the door that evening and “was surprised
to see a cop standing there.”
                                         5


asked for consent to search. Carre declined, telling the officer that he “would need

a search warrant.”

       So Officer Hansen sought a search warrant for the entire house. While

waiting for the warrant, the officer gathered all the occupants into the living room.

Those occupants included Carre, Carre’s two daughters, Putz, D.B., DB.’s brother,

and another teenager. Officer Hansen also “did a quick visual search” to “make

sure there was nobody else in the residence. During that sweep, he noticed a

marijuana pipe in another bedroom. Also before obtaining the warrant, the officer

searched toiletry bags that Carre retrieved from the bedroom. The bags contained

methamphetamine.

       The warranted search of the residence revealed additional drug

paraphernalia, a glass jar containing eighteen baggies of marijuana, as well as a

safe holding two more glass jars containing five and six baggies of a green, leafy

substance, a digital scale, and additional plastic bags.      Putz told officers the

marijuana belonged to him and was for his personal use.

       The State charged Putz with delivery or possession with intent to deliver

methamphetamine, sponsoring a gathering where controlled substances were

used, and delivery or possession with intent to deliver marijuana. He moved to

suppress the evidence found at his residence. He claimed the officer’s warrantless

entry into his home violated his rights under both the Fourth Amendment of the

United States Constitution and article I, section 8 of the Iowa Constitution.

       After the district court denied that motion, the State amended its trial

information to add two counts of distributing controlled substances to minors. Putz

waived his right to a jury trial, and the State proceeded with a trial on the minutes
                                          6


of testimony for (1) possession with intent to deliver marijuana in violation of Iowa

Code section 124.401(1)(B)(7) (2016) and (2) sponsoring a gathering where

controlled substances were used in violation of section 124.407. The district court

found Putz guilty on those two counts. He now appeals.

    II. Scope and Standard of Review

       We review de novo this challenge to the suppression ruling because Putz’s

appeal implicates constitutional issues. See State v. Baker, 925 N.W.2d 602, 609

(Iowa 2019). We independently evaluate the totality of the circumstances as

shown by the entire record. Id. We defer to the district court’s factual findings, but

they do not bind us. Id.

    III. Analysis

       Both the Fourth Amendment and article I, section 8 protect against

unreasonable searches and seizures.4 Our supreme court has recognized the

preference for search warrants. See State v. Angel, 893 N.W.2d 904, 911 (Iowa

2017). That preference is especially strong when defendants challenge a search

of their home under the state constitution. See State v. Short, 851 N.W.2d 474,

502 (Iowa 2014) (expressing “little interest in allowing the reasonableness clause

to be a generalized trump card to override the warrant clause in the context of

home searches”).

       Putz contends Officer Hansen’s warrantless entry into his home violated his

constitutional rights. We address that contention in a two-step analysis: (1) did


4 On appeal, Putz does not urge a different standard for interpreting the state
constitutional provision but contends the Iowa Supreme Court may apply the
standard more stringently under state than federal case law. See State v. Ochoa,
792 N.W.2d 260, 267 (Iowa 2010).
                                        7


Putz have a reasonable expectation of privacy in the area searched and (2) if so,

did the State unreasonably invade that protected interest? See State v. Tyler, 867

N.W.2d 136, 167 (Iowa 2015). Here, no dispute arises that Putz had a reasonable

expectation of privacy in the home he shared with Carre. In fact, the “chief evil”

the Fourth Amendment and article I, section 8 each strive to address is such a

warrantless intrusion into a home. State v. Kern, 831 N.W.2d 149, 164 (Iowa

2013). So we turn to the reasonableness of the invasion of that protected interest.

      “Subject to a few carefully drawn exceptions, warrantless searches and

seizures are per se unreasonable.” State v. Lewis, 675 N.W.2d 516, 522 (Iowa

2004). Courts recognize exceptions to the warrant requirement for searches

based on consent, plain view, probable cause coupled with exigent circumstances,

searches incident to arrest, and emergency aid. Id. The State bears the burden

to prove an exception applies. State v. Watts, 801 N.W.2d 845, 850 (Iowa 2011).

      In the district court, the State argued three exceptions to the warrant

requirement: consent, emergency aid, and probable cause (or its equivalent) plus

exigent circumstances. The district court rejected the first two exceptions. First,

the State did not show Officer Hansen received permission to enter the home: “The

Court does not find that opening a door to a police officer operates as consent for

the officer to enter the home.”     Second, the court ruled the emergency-aid

exception did not apply because the State did not show the risk of imminent

danger:

             Even though Officer Hansen had been dispatched to perform
      the emergency removal of a minor, the State has failed to show that
      it was reasonable for Officer Hansen to believe that an emergency
      existed. At the time he knocked on the front door, he did not know if
                                           8


       [D.B.] was still present in the home, or have any knowledge that
       showed [D.B.] was at risk for death or bodily injury.

So the State was left with the warrant exception for probable cause (or its

equivalent) coupled with exigent circumstances. The district court latched onto

that rationale, recognizing “the State’s strong interest in safely recovering [D.B.]”

as a runaway under Iowa Code section 232.19(1)(c) and finding “exigent

circumstances necessary” to enter Putz’s residence without a warrant based on

Carre’s description of the juvenile as “skittish.”

       On appeal, the State does not resurrect the consent exception but does

reprise its community-caretaking argument rejected by the district court, as well as

advocating that entry into Putz’s home was supported by the equivalent of

probable cause coupled with exigent circumstances. We will address each of

those exceptions in turn.

       A. Community Caretaking/Emergency Aid

       The United States Supreme Court recognized the community-caretaking

exception to the warrant requirement in Cady v. Dombrowski, holding: “Local police

officers . . . engage in what, for want of a better term, may be described as

community caretaking functions, totally divorced from the detection, investigation,

or acquisition of evidence relating to the violation of a criminal statute.” 413 U.S.

433, 441 (1973).       Community-caretaking has three subdivisions: “(1) the

emergency aid doctrine, (2) the automobile impoundment/inventory doctrine, and

(3) the ‘public servant’ exception.” Tyler, 867 N.W.2d at 170. The emergency-aid

and public-servant doctrines are “analytically similar”—though critics brand the

public-servant category as “amorphous” and at risk of “swallowing up constitutional
                                          9

restrictions on warrantless searches all together.” See State v. Coffman, 914

N.W.2d 240, 245 (Iowa 2018); id. at 263 (Appel, J., dissenting).

       In this appeal, the State focuses on the emergency-aid exception,

contending “the information available to Hansen would have led a reasonable

person to believe emergency action was necessary.” It is true, a police officer may

enter a home without a warrant to render emergency assistance. See State v.

Emerson, 375 N.W.2d 256, 258–59 (Iowa 1985). But the admissibility of evidence

discovered after that entry hinges on this question—would a reasonable person

have believed an emergency existed? State v. Carlson, 548 N.W.2d 138, 141

(Iowa 1996); see also Coffman, 914 N.W.2d at 257–58 (holding under Iowa

Constitution, the State must also show officer “subjectively intend[ed] to engage in

community caretaking”). Framed more broadly, we must ask (1) was Officer

Hansen conducting bona fide community-caretaking activity and (2) did the public’s

need for that activity outweigh the intrusion on Putz’s privacy interest in his home.

See Coffman, 914 N.W.2d at 244–45.

       The district court found insufficient proof the officer’s warrantless entry was

necessary to rescue or render aid to D.B. After all, Officer Hansen did not know if

D.B. was actually at the home when he knocked on the door. Neither did Officer

Hansen know if the young man who answered the door was D.B. or was about to

alert D.B. to the police presence. In fact, he described the person who answered
                                             10


the door as somewhat older than D.B.—fifteen to eighteen years old, rather than

D.B.’s fourteen years.5

       To counter the district court’s finding, the State cites Carlson, where the

police entered the defendant’s home, looking for his girlfriend who was reported

missing by her distraught daughters. 548 N.W.2d at 142. That missing woman

was trying to end an abusive relationship with Carlson and, uncharacteristically,

did not answer calls from her daughters for two days. Id. at 143. Carlson did not

answer the officer’s knock at the door, but tire tracks in the snow confirmed he was

at home. Id. (accepting reasonable belief that “it seemed highly likely that some

terrible harm had befallen her, requiring a rescue”).6

       The State compares the missing-person report in Carlson to the DHS

concerns for D.B. The State’s comparison is apt on the surface. But digging

deeper, the cases bear few similarities. Here, the State offered no evidence D.B.

faced any harm inside the Putz-Carre residence.               In fact, Carre herself had

contacted the DHS to let child protection workers know D.B. was safe at their

home. At oral argument, the State pointed only to the risk of D.B. taking flight from

Putz’s home, possibly out a back door.


5 Hansen testified he was the only officer at the scene and “did not want that
individual running out the back door.” The officer testified while he was not familiar
with the Putz residence, it was a “bungalow type house” likely with a “similar layout”
to other houses of that style that featured a back door. Despite his familiarity with
the bungalow layout—and Carre’s warning that D.B. was “skittish”—Officer
Hansen did not take the reasonable step of bringing a second officer to the call in
case D.B. tried to slip out the back.
6 The State also cites State v. York, No. 12-0405, 2013 WL 530956, at *5 (Iowa

Ct. App. Feb. 12, 2013), in which we approved reliance on the emergency-aid
exception when “[a]n intoxicated and suicidal teenager led police to a home where
they discovered signs of a forced entry and unresponsive residents.” Unlike D.B.’s
situation, the facts in that case justified the officers “in fearing for the juvenile’s life.”
                                        11

      “The emergency-aid exception is subject to strict limitations.” Id. at 141.

This case does not fall within those narrow constructs. We agree Officer Hansen

arrived at the Putz-Carre residence to conduct bona fide caretaking activity—

acting on the DHS request to find a teenager whose sister expressed concerns

about his welfare. And we appreciate that peace officers must often react to

changing circumstances with little time for introspection. See U.S. v. Harris, 747

F.3d 1013, 1017–18 (8th Cir. 2014) (recognizing police may be called to “make a

split-second decision in the face of an emergency” to protect the public).

      But after Officer Hansen knocked on the front door and asked if D.B. was

there, the officer switched to investigation mode. He testified the young man’s

“lack of acknowledgement was concerning to me so I followed him in.” The officer’s

decision to “investigate what was going on” arose from his mere hunch that

something was “not right” about the situation. The officer’s “read” of that young

man’s “body language” did not provide a reasonable basis to believe D.B. was

present, still less that D.B. faced serious harm inside that home requiring the

officer’s warrantless entry to render immediate aid. See Kern, 831 N.W.2d at 174

(holding community-caretaking exception did not justify police entry into home

where officer’s motivation was to search for evidence of a crime).

      The lack of imminent danger was also evident from the fact that two days

earlier Officer Hansen learned of the sister’s concerns but did not take any action

to find fourteen-year-old D.B. Instead, the officer recommended the sister contact

DHS workers to “advise them of the situation.” Nothing about the circumstances

the officer encountered at Putz’s residence corroborated the corrupting influence

of “older males” D.B.’s sister mentioned. The State offered no proof that D.B.’s
                                          12


“transient” situation had reached an emergency status that justified police in

making a warrantless entry into a third party’s home.

       Like the district court, we reject the State’s reliance on the emergency-aid

exception.

       B. Taking Custody of a Runaway Under Exigent Circumstances

       That rejection leaves us with the State’s remaining argument—that Officer

Hansen’s entry into Putz’s home fell under the warrant exception for probable

cause coupled with exigent circumstances. The State does not argue Officer

Hansen had probable cause to believe a crime was being committed in Putz’s

home. Instead, the State argues—and the district court accepted—that the officer

had “the equivalent” of probable cause under the child-welfare chapter.

       Generally, probable cause exists to conduct a search if a reasonably

prudent person would believe evidence of a crime might be located at that place.

See State v. Nitcher, 720 N.W.2d 547, 554 (Iowa 2006). Exigent circumstances

generally involve the danger of violence or injury to police officers or others, the

risk of the subject’s escape, or the probability that evidence will be concealed or

destroyed if the officer waits for a warrant to act. Id. at 555. To decide if an officer

faced an exigency that justified acting without a warrant, we look to the totality of

circumstances. See Missouri v. McNeely, 569 U.S. 141, 149 (2013).

       Although the district court did not believe the State offered sufficient

evidence of an emergency for the emergency-aid exception, it nevertheless

decided the DHS request that police execute an “emergency removal of a minor”

was the “equivalent” of probable cause. As for exigent circumstances, the district

court identified Officer Hansen’s reliance on “Carre’s own expression of urgency”
                                          13


when describing D.B.’s restlessness and her attempts to keep the teenager at the

house.

       We start with the probable-cause equivalency. The district court noted this

case was “factually unique” because it did not involve a crime but rather “the

emergency removal of a minor without any type of court or administrative order.”

The court then cited two provisions—Iowa Code sections 232.19 and 232.79—as

“scenarios where a police officer may take a minor into custody.” The court

decided “the most applicable scenario” was the authorization to seize runaway

children. That code section provides:

       A child may be taken into custody . . . [b]y a peace officer, when the
       peace officer has reasonable grounds[7] to believe the child has run
       away from the child’s parents, guardian, or custodian, for the
       purposes of determining whether the child shall be reunited with the
       child’s parents, guardian, or custodian, placed in shelter care, or, if
       the child is a chronic runaway and the county has an approved
       county runaway treatment plan, placed in a runaway assessment
       center under section 232.196.

Iowa Code § 232.19(1)(c).

       The district court assumed D.B. had “run away” from his parents because

the sister reported his mother was in Davenport and he was in Newton.8 Putz

attacks that assumption on appeal. He points out the legislature did not define

“runaway” in chapter 232 but did so in the criminal code. The kidnapping chapter

defines “a runaway child” as “a person under eighteen years of age who is


7 The State asserts, and we agree, that the standard of “reasonable grounds” is
comparable to the “probable cause” requirement. See Kraft v. City of Bettendorf,
359 N.W.2d 466, 469 (Iowa 1984) (equating expression “reasonable ground” in
arrest statute to traditional “probable cause”).
8 Carre’s daughter, A.C., testified D.B.’s sister had talked to their family “about how

[D.B.] hadn’t been home much and he’d been running away and he’d just been in
some trouble and so we were trying to help him out.”
                                         14


voluntarily absent from the person’s home without the consent of the person’s

parent, guardian, or custodian.” Id. § 710.8(1)(c). Putz contends the State failed

to prove Officer Hansen had reasonable grounds to believe D.B. was a runaway.

Putz asserts the record does not show “where D.B.’s home was located, the

identity of D.B.’s primary parent, guardian or custodian, who D.B. lived with, or

whether on December 14, 2016 D.B. was a runaway.”

       We agree the State did not establish that the officer had information to show

D.B. was voluntarily absent from his home without parental consent. Nothing in

this record shows that between the sister’s calls on December 12 and the officer’s

warrantless entry on December 14, either the DHS or the police tried to contact

D.B.’s mother to check on his status. The State presented no evidence to clarify

where D.B. was living; the hearsay relayed from his sister did not make clear

whether D.B. left the mother’s new home in Davenport or if the mother moved there

without him. The record did show D.B.’s older brother was with him in Newton.

The State cannot rely on the runaway-child provision in section 232.19(1)(c) as the

equivalence of probable cause that a crime had been committed without proof the

officer reasonably believed D.B. had run away from his parents.

       In the district court, the State also relied on section 232.79(1). That statute

allows a peace officer to take a child into custody without a court order or parental

consent if “the child is in a circumstance or condition that presents an imminent

danger to the child’s life or health” and “[t]here is not enough time to apply for an
                                        15


order under section 232.78.”9 Hansen’s testimony at the suppression hearing

points to section 232.79 as the basis for his trip to Putz’s residence. The officer

cast the DHS request as an “emergency removal” where “a child is in danger.”

       But as Putz argues on appeal, the State did not establish D.B. was in “a

circumstance or condition” that presented “imminent danger” to his life or health.

Id. § 232.79(1)(a). Nor did the State show it did not have enough time to apply for

an ex parte order from the juvenile court. See id. § 232.78. On appeal, the State

responds it was “immaterial” whether it had time to seek court approval for the

removal because the officer was acting as a community caretaker. The State also

admits if D.B. was a runaway, it could not have satisfied the requirements under

section 232.78(1) because the record lacks evidence of D.B.’s parents’ consent or

conduct. We are unconvinced by the State’s circular argument. Because we have

already rejected the State’s community-caretaker theory, we cannot conclude

section 232.79 provided the officer authority to enter the Putz residence to remove

D.B.

       Returning to the State’s theory that D.B. was a runaway, even if Officer

Hansen had reasonable grounds to believe that was true, section 232.19(1)(c) only

authorized the officer to apprehend the child. See State v. Ahern, 227 N.W.2d

164, 167 (Iowa 1975) (holding code section “allows a peace officer to take into


9 The juvenile court may enter an ex parte order for the temporary removal of a
child when (1) a parent or guardian is (a) absent, (b) refuses to consent to the
child’s removal, or (c) there is reasonable cause to believe that a request for
consent to remove the child will further endanger the child or cause the parent or
guardian to take flight and (2) where it appears that the child’s immediate removal
is necessary to avoid imminent danger to the child’s life or health and (3) there is
not enough time to file a petition and hold a hearing under section 232.95. See
Iowa Code § 232.78(1).
                                         16


immediate custody a runaway child”). It did not separately permit the officer to

cross the threshold into a third party’s home to take the juvenile into custody. As

the Ahern court cautioned: “Of course, that section may not authorize deprivation

of fourth amendment protections.” Id.

       Even if the State could rely on the runaway-child provision as the equivalent

of probable cause, we cannot find exigent circumstances paved the officer’s entry

into Putz’s home.    The State must advance “specific, articulable grounds” to

support a finding of exigent circumstances. Watts, 801 N.W.2d at 851. In the

context of entering a home without a warrant to make an arrest, a finding of

exigency requires courts to consider these important, but not all-inclusive criteria:

              (1) a grave offense is involved;
              (2) the suspect is reasonably believed to be armed;
              (3) there is probable cause to believe the suspect committed
       the crime;
              (4) there is strong reason to believe he is on the premises;
              (5) there is a strong likelihood of escape if not apprehended;
       and
              (6) the entry, though not consented to, is peaceable.

State v. Luloff, 325 N.W.2d 103, 105 (Iowa 1982).

       Here, the State contends “any parent would agree a runaway juvenile is a

situation necessitating immediate police action.”10 That contention rings true in the

abstract. But here any concrete information from the perspective of D.B.’s parents


10 The State cites two out-of-state cases upholding officers’ warrantless entry into
defendants’ home to find runaway juveniles. See State v. Smith, 367 P.3d 260
(Idaho Ct. App. 2016); State v. Sadler, 193 P.3d 1108 (Wash. Ct. App. 2008),
declined to follow on other grounds in State v. Sublett, 292 P.3d 715 (Wash. 2012).
In both cases, the police had strong evidence the juveniles were being held on the
property of suspects who threatened the juveniles with serious harm. Smith, 367
P.3d at 263–64; Sadler, 193 P.3d at 1121. By contrast, Officer Hansen had no
information Carre or Putz posed any danger to D.B.’s safety. In fact, he knew
Carre had called the DHS to report D.B.’s location.
                                          17


is glaringly absent. The officer had no basis to believe D.B.’s alleged presence at

the Putz home required immediate police action.

       When viewed in its totality, the record here does not support the district

court’s finding of exigent circumstances. The district court focused on Carre’s

description of D.B. as “skittish” to presume he was a “flight risk.” But as the district

court recognized, Officer Hansen did not know if D.B. was still present in the home

when he entered the front door. And the officer had no information that D.B. faced

imminent danger if he was still inside the home or, conversely, that he faced

imminent danger if he left the home.         Here, a sister expressed concern her

teenaged brother was “on his own” and making bad choices. The officer originally

diverted her concerns to DHS.

       DHS learned from Carre that D.B. was present in her home and that she

would try to keep him there. Dispatched to that house, the officer knocked on the

door. When an occupant, who appeared to be in his teens answered, the officer

did not ask for Carre so that she could confirm D.B.’s presence in her home.

Instead, based on that teenager’s body language, the officer felt compelled to walk

into the house without consent.         That situation did not amount to exigent

circumstances.

       Both the Fourth Amendment and article I, section 8 draw a “firm line at the

entrance to the house.” See Watts, 801 N.W.2d at 852 (quoting Payton v. New

York, 445 U.S. 573, 590 (1980)). Without exigent circumstances, an officer may

not cross that threshold without a warrant. Id. Here, the State failed to show

specific, articulable grounds to support a finding of exigent circumstances to justify

Officer Hansen’s entry.
                                        18


       Because the State did not establish an exception to the warrant requirement

justifying the officer’s entry, all evidence discovered in Putz’s home must be

suppressed. See Luloff, 325 N.W.2d at 106 (“Information gained during the illegal

entry led to the discovery of evidence that formed the basis for the search warrant.

The exclusionary rule bars the use of both evidence directly seized in an illegal

search and evidence discovered indirectly through the use of evidence or

information gained in the illegal search.”). We reverse the suppression ruling and

remand for further proceedings consistent with this opinion.

       REVERSED AND REMANDED.

       Bower, C.J., and Mullins, J., concur; May, J., concurs specially; and Greer,

J., partially dissents.
                                       19


MAY, Judge (specially concurring).

      I specially concur for the reasons explained in State v. Carre, No. 18-1584,

2020 WL _______ (Iowa Ct. App. Mar. 4, 2020), also filed today.
                                         20


GREER, Judge (concurring in part and dissenting in part).

       For the reasons explained in my partial dissent in State v. Carre, No. 18-

1564, 2020 WL ____ (Iowa Ct. App. Mar. 4, 2020), also filed today, I respectfully

dissent from the majority’s conclusion that the community-caretaking doctrine does

not apply here. I would find the officer’s warrantless entry into the home falls under

the community-caretaking exception to the warrant requirement and would affirm

the district court on that issue.